BIJUR, J.
Plaintiff and defendant had been copartners and dissolved that relationship. As an incident to the dissolution, defendant transferred, by an instrument in writing, to the plaintiff a number of outstanding accounts with an agreement or warranty that no part of their face value had been collected. Subsequent to such assignment, defendant accepted and deposited a check of $50 from one of the firm’s debtors on account of one of the assigned debts. The defendant seems to claim that this check had been given a month before the assignment and had been postdated. Plaintiff apparently urges that that testimony is in derogation of a written instrument. Both points are immaterial, as it is perfectly evident that defendant has collected money due to the plaintiff and that plaintiff is entitled to recover, the same from him.
Judgment reversed, and new-trial ordered, with costs to appellant to abide the event. All concur.